Citation Nr: 1749262	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-03 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to October 1979.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in August 2012, a statement of the case was issued in December 2013, and a substantive appeal was received in January 2014.

The Veteran was scheduled for a hearing in January 2017, but failed to appear.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A diagnosis of obstructive sleep apnea is reflected in VA treatment records.  07/14/2010 Medical Treatment Record-Government Facility at 4-6 (adding that the diagnosis has been confirmed by polysomnography and that prior sleep study (ies) were reviewed on Vista Imaging and the reports reviewed on CPRS); 02/28/2012 Legacy Content Manager Documents (LCMD), CAPRI at 36 (based on clinical history and oropharyngeal examination).  

The Veteran asserts that he was treated for sleep apnea between July and October 1979.  03/06/2012 VA 21-4138 Statement in Support of Claim.

While service treatment records do not reflect treatment for sleep apnea, he was treated for blackout spells that occurred anytime of the day.  In September 1979, he was placed on a physical profile due to headaches and loss of consciousness.  He was separated from service due to loss of consciousness episodes.  05/14/2015 STR-Medical at 20.  

Due to the current diagnosis and the Veteran's lay assertions, the Board finds that VA's duty to assist has been trigger and the Veteran should be afforded a 
VA examination to assess the etiology of his sleep apnea.  

On Remand, updated and outstanding treatment records should be obtained for the period prior to October 8, 2009, from October 13, 2009 to December 22, 2009, and from February 24, 2012.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual folder outstanding and updated VA treatment records for the periods from:

Prior to October 8, 2009; October 13, 2009 to December 22, 2009; and, from February 24, 2012.  Ensure that the referenced study studies/polysomnography reports have been added to the record.  

2.  After completing #1, schedule the Veteran for a VA examination with an appropriate VA clinician to address the etiology of his obstructive sleep apnea.  The virtual folder should be reviewed in connection with the examination to familiarize the examiner with the pertinent medical history.  All appropriate testing and physical examination should be performed.  The examiner is to provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that sleep apnea is due to or began in active service.  

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions.  

The examiner must provide a comprehensive rationale for all opinions offered.  If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  Consult with a sleep apnea expert, if necessary.  

3.  If the benefit sought is not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


